Citation Nr: 0126886	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active service from May 1956 to January 1970. 

This action is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas in which the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
claims folder is currently being kept by the Manila RO.

The veteran was scheduled to testify at a personal hearing in 
September 1998, but he failed to appear.

The Houston RO denied service connection for a nervous 
condition in February 1998 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof.  No timely appeal was filed.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his alleged stressors do not involve combat.  

2.  PTSD has not been diagnosed.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A.  §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, although the RO could not have considered the VCAA 
before it was enacted, and although it did not expressly 
address the provisions of the VCAA after it was enacted, VA's 
duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (38 U.S.C. §§ 5102 and 5103) (West 
Supp. 2001).  The record shows that the veteran was notified 
of RO rating decisions, and that he has been provided a 
statement of the case and supplemental statements of the 
case, informing him of the evidence necessary to substantiate 
his claim and of the criteria needed to be satisfied.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The Board 
notes that in April 1995, the RO sent the veteran a PTSD 
questionnaire letter, and that in October 1996, it sent him a 
letter advising him that doctors' statements were advisable.  
In May 2001, it sent him a letter asking for more information 
from him on his stressors, telling him to submit it within 60 
days.  In August 2001, the veteran indicated that he had no 
additional evidence to furnish.

Second, VA has a duty to make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (38 U.S.C. § 5103A) 
(West Supp. 2001); 38 C.F.R. § 3.103 (2001).  The RO has 
obtained the veteran's service medical records, his service 
personnel records, and a VA psychiatric examination report.  
It requested information from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) in February 1998.  It 
wrote the veteran letters in October 2000 and May 2001 asking 
him to provide more information regarding his claimed 
stressors.  In August 2001, the veteran indicated that he had 
no more information to submit and that he wanted Board 
consideration of his claim as soon as possible.  As late as 
September 2001, the RO advised the veteran that he could 
still submit additional evidence.  Evidence of record is 
sufficient for the determination at issue, and no other 
development is deemed necessary.  See 
38 U.S.C.A. § 5107A(c)(1) and 38 C.F.R. § 3.304(c) (2001). VA 
has made reasonable efforts to help the veteran obtain 
necessary evidence.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)). 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  It is concluded that the 
actions of VA meet the requirements of VCAA and 
38 C.F.R. § 3.103 (2001). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of the VCAA have been complied with 
regarding VA's duties to notify and to assist the appellant, 
the Board finds that the appellant has not been prejudiced by 
the Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.

Factual Background

Service medical records indicate that the veteran was 
referred to psychiatry in September 1969 since he had had 
multiple administrative, financial, and family problems, and 
since he had decompensated the night before, with extreme 
agitation and gross paranoid ideation.  The diagnosis was 
adult situational reaction.  

He was seen by a psychiatrist again later in September 1969 
and the impression was acute situational reaction in 
emotionally unstable personality, and it was felt that he 
might have to be admitted.  

The veteran had two service hospitalizations, the first from 
late September 1969 to early October 1969, and the second 
from two days thereafter to mid-October 1969.  

The first hospital summary indicates that the veteran had had 
emotional instability, lability, and fear of being unable to 
control aggressive impulses.  Much acting out behavior was 
described by various sources, and it was indicated that the 
veteran was being prone to emotional lability, excessive 
consumption of alcohol, and general acting out behavior of an 
antisocial nature.  The diagnoses were acute situational 
reaction, resolved, and sociopathic personality disorder.  

The second hospital summary indicates that the precipitating 
stress resulting in the current hospitalization was his 
wife's persistence in demanding separation and divorce.  He 
had then become distraught and agitated and began drinking 
alcohol the night prior to admission.  He stated that he had 
had some suicidal thoughts and he had driven his car toward a 
wall and damaged it.  The examiner felt that this was largely 
a manipulation in a suicidal gesture rather than a bona fide 
suicide attempt.  

He was emotionally labile and distraught during the first 
twelve hours of hospitalization but thereafter he recomposed 
himself and at no time was there any evidence of psychosis, 
depression, or other psychoneurosis or psychiatric illness.  
He was seen as a very glib, manipulative individual with very 
strong sociopathic traits.  It was noted that the veteran's 
hospital record for the present admission as well as his 
health record had disappeared, and it was strongly suspected 
that the veteran had gained access to them and that he now 
had them or had destroyed them.  The diagnoses were acute 
situational reaction, and sociopathic personality.  

On service discharge examination in January 1970, the 
veteran's psychiatric status was found to be normal.  There 
was no evidence of psychiatric disorder or illness.  The 
veteran was discharged in January 1970.

In February 1995, the veteran filed a claim for service 
connection for PTSD.  In December 1996, the veteran submitted 
a statement describing his stressors.  He reported that while 
aboard the U.S.S. TARAWA in 1957, there was a helicopter 
crash which killed the pilot, the co-pilot, and both crew 
members, and then he was assigned to remove the burned bodies 
from the wreckage.  He stated that he was friends with the 
individuals who were killed and this experience caused him to 
cry for over a month and become deathly sick and depressed.  
He also stated that he later watched as a friend of his whom 
he had known since high school was killed during a training 
exercise.  He further reported that while he was aboard the 
U.S.S. INDEPENDENCE, the ship collided with the U.S.S. 
DIAMOND HEAD.  The veteran saw a man thrown from the deck of 
the DIAMOND HEAD and another covered with fire.  The veteran 
also stated that while on the U.S.S. INDEPENDENCE, a pilot 
walked into a propeller, and the veteran gathered up the body 
parts and carried them to sick bay.  This experience left him 
sick for two weeks and unable to stop crying.

In August 1998, the USASCRUR provided information which 
indicated that the ship collision to which the veteran had 
alluded had in fact occurred, in April 1961, and that the 
U.S.S. DIAMOND HEAD was out of commission for two months as a 
result of damage incurred in the accident. 

In October 2000, the RO asked the veteran to provide more 
pertinent information such as the names of the fellow sailors 
that were killed while he served on board the U.S.S. 
INDEPENDENCE, the name of the person he claimed walked into 
the prop and was killed, and the names of the helicopter 
crash victims.  

On VA psychiatric examination in November 1996, the veteran's 
claims folder was made available to and reviewed by the 
psychiatrist whom examined him.  The psychiatrist reviewed 
the veteran's service medical records, noting that they 
contained documentation of hospitalizations for psychiatric 
treatment in 1969.  In the service medical records, it was 
noted, it was reported that the veteran had become depressed 
and anxious at the time when he was experiencing marital, 
financial, and administrative difficulties.  He had displayed 
suicidal behavior that was not considered to reflect true 
suicidal intent.  It was noted that history which had been 
obtained by the service department health care providers, 
from the veteran, from his wife, and from members of his 
command revealed evidence of longstanding characterological 
defect characterized by acting out behavior, emotional 
lability, antisocial acts, and excessive consumption of 
alcohol.  There was no documentation of treatment since that 
date.  The veteran stated that he was receiving no 
psychiatric treatment, but that he had had a couple of 
"nervous breakdowns" since he had been discharged from the 
service.  He stated that he had been hospitalized for 
psychiatric treatment, in a facility which no longer exists, 
in 1974 or 1975.  He reported that during those 
hospitalizations, he had been having nightmares, was scared 
to death, and was depressed all the time.  

He reported that over the past 5 or 6 years, he had feelings 
of depression and a sense of impending doom.  He was also 
frightened all the time but he could not explain why.  He 
described some of his claimed in-service stressors.  After 
clinical examination, the diagnoses were: on axis I, anxiety 
disorder, not otherwise specified, with PTSD symptoms 
(provisional); and alcohol and polysubstance abuse, in 
sustained remission; and, on axis II, personality disorder, 
not otherwise specified, with cluster B traits.  The examiner 
commented:  "The Axis I diagnosis at number one is shown as 
provisional pending verification of stressor exposure.  At 
this time the symptoms do not meet the diagnostic criteria 
for PTSD."

In August 2001, the veteran indicated that he had submitted 
all of the evidence he was going to submit, and that he 
wanted to wait no longer for a Board decision.

Pertinent Law and Regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303(a), (b), and (d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f) (2001).  See also 38 U.S.C.A. § 1154(b) 
(West Supp. 2001).

Analysis

Under 38 C.F.R. § 3.304(f) (2001), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran does not allege and the evidence does not show 
that the claimed stressors occurred while he was in combat.  
Thus, evidence supporting the occurrences of the claimed 
stressors must be furnished.  As to the occurrence of the 
alleged stressors, the only one that has been factually 
verified is the collision of the INDEPENDENCE and the U.S.S. 
DIAMOND HEAD.  

Moreover, in this case, the evidence does not show that the 
veteran has PTSD.  Instead, it indicates that the veteran has 
an anxiety disorder with PTSD symptoms, and that he has a 
personality disorder, the latter of which is not subject to 
service connection.  38 C.F.R. § 3.303(c) (2001).  PTSD was 
not diagnosed.  The provisional diagnosis was anxiety 
disorder with PTSD symptoms.  The psychiatrist indicated that 
the veteran's symptoms did not meet the diagnostic criteria 
for a diagnosis of PTSD.  In other words, the veteran did not 
have the requisite symptoms for a diagnosis of PTSD.  The 
psychiatrist rendered his opinion after reviewing the service 
medical records and examining the veteran. 

At this time, there is no competent evidence that the veteran 
has PTSD.  PTSD has not been diagnosed and the examiner 
determined that the symptoms do not meet the diagnostic 
criteria of PTSD.  In the absence of a current PTSD 
disability, there can be no valid claim and further 
development would be futile.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Court has stated, that VA's duty to assist "is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it."  See, for example, Hurd v. West, 
citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA 
attempted to determine if there was additional medical 
evidence that could be obtained.  However, the veteran has 
indicated that there is nothing else.  

The Board notes that the veteran's stressors have not been 
verified, but it concludes that further action to verify them 
is not necessary.  There is a difference between an 
in-service stressor and a current diagnosis.  
38 C.F.R. § 3.304(f).  The VA psychiatrist stated that the 
symptoms do not meet the diagnostic criteria for PTSD.  
Accordingly, the Board's decision to decide the claim at this 
time, rather than to develop it further, is proper.  
38 C.F.R. § 3.304(c) (2001).

The veteran is informed that if he can obtain the post 
service treatment records (which he has not clearly 
identified) and/or a diagnosis of PTSD, he should petition to 
reopen the claim.


ORDER

Entitlement to service connection for PTSD is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

